t c memo united_states tax_court jason stewart and kristy stewart petitioners v commissioner of internal revenue respondent docket no 15734-18l filed date eric william johnson for petitioners paul a george for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to two notices of determination concerning collection action s under sec_6320 and or notices of determination dated date that were issued to each petitioner by the internal_revenue_service irs or respondent office of appeals the notices of determination sustained the filing of a notice of federal tax_lien nftl and a proposed levy regarding petitioners’ unpaid income_tax liabilities for and years in issue the nftl pertains to year and the proposed levy pertains to year sec_2015 and sec_2016 the issue for consideration is whether the irs settlement officer improperly engaged in an ex_parte_communication with the irs revenue_officer during petitioners’ collection_due_process cdp proceeding committing an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was fully stipulated pursuant to rule the stipulated facts are incorporated in our findings by this reference petitioners resided in minnesota when they timely filed their petition petitioners reported adjusted_income of dollar_figure and dollar_figure for and respectively for they made no estimated_tax payments and no payment when their income_tax return was filed for they made one estimated_tax payment and no payment when their return was filed 1the parties agree that the notices of determination contain typographical errors that incorrectly state that the nftl pertains to year sec_2015 and sec_2016 and the proposed levy pertains only to year on date respondent issued to petitioners a notice of nftl filing for on date petitioners timely filed a cdp hearing request on which they checked the boxes for installment_agreement and not being able to pay the balance on date revenue_officer j wagner ro wagner visited petitioners’ representative e johnson who also represents petitioners before this court as a part of his initial collection investigation following the meeting ro wagner entered notes in the information collection system ics history which is a part of the administrative file kept by respondent ro wagner’s notes state that mr johnson was uncooperative and unwilling to provide financial information on petitioners’ behalf ro wagner’s notes also state that mr johnson concluded the visit by informing him we’re done and that mr johnson directed ro wagner out of his office also on date ro wagner sent mr johnson a followup letter containing statements consistent with ro wagner’s ics history notes of the meeting from earlier that day this letter stated you refused to provide any collection information and stated it would be provided directly to the office appeals you then brusquely directed me to leave your office respondent issued to each petitioner a notice_of_intent_to_levy and your right to a hearing for the years in issue dated date on or around july petitioners timely filed a second cdp hearing request petitioners’ cdp hearing requests were assigned to settlement officer g wert so wert in the irs appeals_office on date so wert conducted petitioners’ cdp hearing with mr johnson mr johnson and so wert discussed collection alternatives lien withdrawal and discharge and the possibility of placing petitioners in currently noncollectible cnc status on date so wert and mr johnson discussed the requirements for cnc status based on hardship so wert requested from mr johnson the financial information from petitioners needed for irs collections to investigate and verify that financial information before cnc status could be granted mr johnson provided the requested financial information a collection information statement cis to so wert mr johnson requested that petitioners be placed in cnc status for six months as they were pursuing potential litigation had fluctuating income and could not currently pay their back taxes on date the cis was sent to ro wagner on date ro wagner completed his investigation of petitioners’ cis and those results were shared with mr johnson and petitioners ro wagner determined that petitioners could make monthly installment payments and were ineligible for cnc status petitioners were given until date to respond to or rebut ro wagner’s analysis on date mr johnson communicated to so wert that he wanted petitioners to be placed in cnc status and that they could not make monthly installment payments he requested that the appeals_office proceed with a notice_of_determination so wert relied on the information and documents in respondent’s administrative file regarding petitioners to make his determinations the ics history containing ro wagner’s comments regarding his visit with mr johnson on date was a part of this administrative file so wert concluded that all legal and procedural requirements had been met and the collection actions taken or proposed were appropriate under the circumstances on date respondent issued to petitioners the notices of determination sustaining the nftl and the proposed levy for the years in issue petitioners’ petition raises the issue that so wert abused his discretion by not allowing petitioners temporary cnc status their amended petition raises the issue of an ex_parte_communication between ro wagner and so wert 2petitioners are not contesting the determination that they were not entitled to cnc status discussion the federal government obtains a tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6323 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6320 sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6320 sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 the taxpayer may challenge the existence or the amount of the underlying tax_liability for any period only if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 petitioners did not challenge the underlying liabilities in this case consequently we review the settlement officer’s determination for abuse_of_discretion 114_tc_176 in determining whether an abuse_of_discretion exists we consider whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir following the hearing the settlement officer must determine whether proceeding with the proposed collection action is appropriate in making that determination the settlement officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 see also lunsford v commissioner t c once the settlement officer makes a determination the taxpayer may appeal it to this court sec_6320 sec_6330 petitioners contend that the ics history transmitted to so wert as part of the administrative file was an ex_parte_communication they contend that they were not aware that ro wagner’s gratuitous characterization of petitioner’s counsel was part of the administrative record petitioners request that their case be remanded to the appeals_office and assigned to a different settlement officer who has not been exposed to the alleged ex_parte_communication respondent contends that the alleged ex_parte_communication was a permissible transmittal of petitioners’ administrative file between the revenue_officer and the settlement officer during the cdp process in the irs restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite congress directed the commissioner to ensure that the appeals_office is independent and to develop a plan to prohibit ex_parte communications between settlement officers and other irs employees so that the independence of the appeals_office would not be compromised in response the commissioner issued revproc_2000_43 2000_2_cb_404 amplified modified and superseded by revproc_2012_18 2012_10_irb_455 revproc_2012_18 sec_2 i r b pincite defines ex_parte_communication as a communication that takes place between any appeals employee and employees of other irs functions without the taxpayer or her representative being given an opportunity to participate in the communication the term communication includes oral and written communications id generally the administrative file transmitted to the appeals_office by the revenue_officer is not considered to be an ex_parte_communication see id sec_2 i r b pincite revproc_2012_18 sec_2 d i r b pincite further states the originating function however shall refrain from placing in the administrative file any notes memoranda or other documents that normally would not be included in the administrative file in the ordinary course of developing the case if the reason for including this material in the administrative file is to attempt to influence appeals’ decision-making process for example the originating function should not include gratuitous comments in the case history a memo to the file or a transmittal document if the substance of the comments would be prohibited if they were communicated to appeals separate and apart from the administrative file in contrast it is permissible to contemporaneously include statements or documents that are pertinent to the originating function’s consideration of the case in the administrative file even if the substance of those comments statements or documents would be prohibited if they were communicated to appeals separate and apart from the administrative file ro wagner’s notes in the ics history in petitioners’ administrative file were made pursuant to his duties as a revenue_officer as directed by the internal revenue manual irm see irm date directing the revenue_officer to document the case history ro wagner recorded the notes in the ics history the same day that he spoke with petitioners’ representative we have previously held that there was an abuse_of_discretion when appeals’ independence was compromised by prohibited ex_parte communications see eg 125_tc_201 supplemented by tcmemo_2006_151 indus inv’rs v commissioner tcmemo_2007_93 moore v commissioner tcmemo_2006_171 these cases were remanded to the appeals_office after improper ex_parte communications occurred concerning the merits of the case or the character of the taxpayer see drake v commissioner t c pincite indus inv’rs v commissioner slip op pincite moore v commissioner slip op pincite the communications in those cases were materially different from the communications at issue here petitioners’ administrative file which included ro wagner’s notes was transmitted and reviewed by so wert however ro wagner’s notes did not address the substance of the issues or suggest any positions to be taken in petitioners’ cdp proceedings ex_parte communications are allowed when the communications involve matters that are ministerial administrative or procedural and do not address the substance of the issues or positions taken in the case see revproc_2012_18 sec_2 i r b pincite ro wagner’s notes in petitioners’ administrative file were procedural while ro wagner did make comments regarding mr johnson’s generally uncooperative nature these comments were made contemporaneously as a part of his job function as a revenue_officer see id sec_2 d i r b pincite we find that the communication in respondent’s administrative file regarding petitioners was not a prohibited ex_parte_communication accordingly we conclude there was no abuse_of_discretion and so wert appropriately sustained the nftl and the proposed levy for the years in issue any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
